Motion for En Banc Reconsideration Denied and Dissenting Opinions on Order
filed September 14, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                NO. 14-18-01066-CR
                                NO. 14-18-01067-CR

                         ELONDA CALHOUN, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                              Harris County, Texas
                    Trial Court Cause No. 1545108 & 1545140


                   DISSENTING OPINION FROM ORDER
                  DENYING EN BANC RECONSIDERATION

      I join Justice Spain’s opinion to the extent there could be a separate
designation for an order following a tie vote; as he states, “the motion failed for want
of a majority.” The court’s order accurately reflects each Justice’s vote; there is
simply no ambiguity or uncertainty about who is voting or how. Perhaps the Texas
Appellate Bar Section or the Texas Supreme Court Advisory Committee will take
this issue up in their next set of changes.


                                        /s/       Jerry Zimmerer
                                                  Justice



En banc court consists of Chief Justice Christopher, Wise, Jewell, Zimmerer, Spain,
Hassan, Poissant and Wilson. (Justice Bourliot not participating).
Justices Zimmerer, Spain, Hassan and Poissant voted to grant en banc
reconsideration.
Justice Zimmerer filed a dissenting opinion.
Justice Spain filed a dissenting opinion in which Justice Zimmerer joined.
Publish — Tex. R. App. P. 47.2(b).




                                              2